Citation Nr: 1227603	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  10-24 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1955.

This issue initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for COPD and denied entitlement to service connection for asbestos exposure.  In an October 2011 rating decision, the RO granted entitlement to service connection for asbestosis.

This appeal was previously before the Board in December 2011.  The Board remanded the claim so that the RO could readjudicated the claim of entitlement to service connection for COPD following the inclusion of additional evidence to the claims file.  The case has been returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's service connection claim.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011), are met.

Generally, all disabilities , including those arising from a single disease entity, are rated separately with the resulting ratings being combined.  38 C.F.R. § 4.25.  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a service-connected facial injury sought an increased rating, the veteran's disability was to be properly assigned compensable ratings under separate codes for disfigurement, tender and painful scars and muscle injury).  While the assignment of separate disability ratings for the impairment of respiratory function may result in pyramiding, the Veteran may still be entitlement to service connection for both diseases of the lungs.  Asbestosis, rated under Diagnostic Code 6833, and COPD, rated under Diagnostic Code 6804, are both rated based upon respiratory function; however, Diagnostic Code 6804 provides rating criteria for Forced Expiratory Volume (FEV-1) variances that are not provided under Diagnostic Code 6833. 

In April 2009, the Veteran filed a claim of entitlement to service connection for asbestos exposure.  In a May 2009 statement, he reported he was diagnosed with COPD in 2006, was prescribed inhalers, and that he was informed an x-ray showed he had been exposed to asbestos.

Treatment records in the claims file from private physician D.P.C. first note a diagnosis of COPD in March 2005.  The records continued to show treatment for COPD through March 2009.  From at least June 2010 forward, Dr. D.P.C. included asbestosis in the assessment section of his treatment records, but did not include COPD.  

In a May 2010 letter, Dr. D.P.C. indicated the Veteran had a history of asbestosis, as documented by multiple x-rays, and that his asbestosis was contributing to his symptoms of a chronic cough and shortness of breath.

In February 2011, the Veteran was afforded a VA examination.  The claims file was not available for the examiner to review, and so she may not have been aware of Dr. D.P.C.'s prior diagnosis of COPD.  The examiner diagnosed asbestosis, and noted that she was sending the Veteran for pulmonary function testing and a CT scan of his chest, and that she would provide an addendum to her examination based on the results of the additional testing.  The claims file contains a copy of the pulmonary function testing results from October 2011, but neither the claims file nor Virtual VA contain a copies of a CT scan performed after February 2011 or an addendum to the examination.  If these records exist, on remand, they should obtained and included in the claims file.

In December 2011, the Board remanded the issue of entitlement to service connection for COPD.  "Medical research at the Board reveals that COPD may be a complication of or otherwise related to asbestosis."  The Board directed the RO to review the claim in light of the grant of service connection for asbestosis and the February 2011 examination, and to consider "whether additional medical examination/opinion is indicated to determine (a) if COPD is present, and (b) if so, is there any relationship between the service-connected asbestosis and COPD.  A medical basis should be provided as needed for any opinion sought."  While the Board did not require an addendum to the February 2011 examination in the December 2011 remand, one is necessary to determine if the Veteran suffers from COPD related to his service or service-connected asbestosis.  On remand, the February 2011 examiner should be provided the claims file for review, and an opinion regarding the existence and etiology of COPD should be requested.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file, any ongoing VA treatment records pertinent to the Veteran's claim.  Specifically include the results of any CT scans and addendum opinion which were indicated in the February 2011 VA examination report.  All attempts to procure records should be documented in the file. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Obtain an addendum opinion from the examiner who performed the February 2011 VA examination, or a similarly situated examiner, as to whether: (a) it is at least as likely as not (a 50 percent probability or greater) that the Veteran has COPD as a result of his active service; (b) it is at least as likely as not the Veteran has COPD as a result of his service-connected asbestosis; or (c) it is at least as likely as not the Veteran's COPD is aggravated (beyond the natural progression of the disease) by his service-connected asbestosis.  The examiner should indicate whether there are medical findings that support the diagnosis of COPD, and whether there are other signs of the etiology of the disorder.  The examiner should provide a complete rationale for her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then she should explain why that is the case. 

3.  After completion of the above development, the Veteran's claim should be re-adjudicated. If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



